Citation Nr: 1026109	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-34 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected osteoarthritis of the left knee.

2.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected left anterior cruciate ligament 
sprain.

3.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected chondromalacia of the right 
patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from February 5, to July 21, 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 decision of the Department of Veterans 
Affairs (VA), Regional Office (RO), in Houston, Texas, which 
granted service connection for the disabilities at issue on 
appeal.

In May 2010, the Veteran testified at a personal hearing over 
which the undersigned Acting Veterans Law Judge presided while at 
the RO.  A transcript of the hearing has been associated with the 
Veteran's claims file.


FINDINGS OF FACT

1.  Since service connection was granted, the Veteran's left knee 
osteoarthritis is manifested by pain, arthritis, and no more than 
mild limitation of motion; additional functional limitation due 
to pain, incoordination, fatigability, on repetitive use or 
during flare-ups is not demonstrated.  

2.  Since service connection was granted, the Veteran's left knee 
cruciate ligament strain is manifested by no more than slight 
subluxation or lateral instability.  

3.  Since service connection was granted, the Veteran's right 
knee disability is manifested by pain without limitation of 
motion, instability, subluxation or other impairment of the knee; 
functional limitation due to pain, incoordination, fatigability, 
on repetitive use or during flare-ups is not demonstrated.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability rating in 
excess of 10 percent for osteoarthritis of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 
4, including Diagnostic Code 5010 (2009).  

2.  The schedular criteria for an initial disability rating in 
excess of 10 percent for left anterior cruciate ligament sprain 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Part 4, including 
Diagnostic Code 5257 (2009).  

3.  The schedular criteria for an initial disability rating in 
excess of 10 percent for chondromalacia of the right patella have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Part 4, including Diagnostic Code 5010 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

In correspondence dated in June 2006, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  Specifically, the 
RO notified the Veteran of: information and evidence necessary to 
substantiate the claims; information and evidence that VA would 
seek to provide; and information and evidence that the Veteran 
was expected to provide.  The RO also notified the Veteran of the 
process by which initial disability ratings and effective dates 
are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claim arises from his disagreement with the initial 
disability ratings following the grant of service connection.  
Courts have held that, once service connection is granted, the 
claim is substantiated and additional notice is not required.  
Thus any defect in the notice provided to the Veteran is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(c) (2009).  Service treatment records have been 
associated with the claims file.  All identified and available 
treatment records have been secured.  The Veteran has been 
medically evaluated in conjunction with his claims.  Thus, the 
duties to notify and assist have been met.

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  The Veteran is appealing the 
initial assignment of a disability rating, as such, the severity 
of the disability is to be considered during the entire period 
from the initial assignment of the disability rating to the 
present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Additionally, in determining the present level of a disability 
for any increased rating claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2009).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 (2006) 
(precluding the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements. The functional loss may 
be due to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2009).  VA must analyze 
the evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated  functional 
loss in light of 38 C.F.R. § 4.40, which requires the VA to 
regard as "seriously disabled" any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The guidance provided under DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic code 
provisions governing limitation of motion should be considered.  
However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the diagnostic code 
provisions predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009). 



Factual background and analysis

Initially, it should be noted that the Veteran has been assigned 
separate 10 percent disability ratings for arthritis of the left 
and right knee (the right knee characterized by the RO as 
chondromalacia) under Diagnostic Code 5010 for traumatic 
arthritis, and a separate 10 percent disability rating for 
instability of the left knee under Diagnostic Code 5257, based on 
other knee impairment manifested by recurrent subluxation and 
lateral instability.  

Traumatic arthritis is rated under Diagnostic Code 5003, the code 
for degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2009).  Diagnostic Code 5003 specifies that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (Diagnostic Code 
5200 etc.).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

Other potentially applicable rating codes which may provide a 
basis for assigning a disability rating in excess of 10 percent 
include Diagnostic Code 5256, which requires ankylosis of the 
knee joint.  Under Diagnostic Code 5257, a 20 percent disability 
rating is assigned for moderate recurrent subluxation or lateral 
instability.  Diagnostic Code 5258 provides for a 20 percent 
disability rating for dislocated, semilunar cartilage with 
frequent episodes of locking, pain and effusion into the joint.  
Diagnostic Code 5260 provides for a 10 percent disability rating 
when flexion is limited to 45 degrees; 20 percent disability 
rating when flexion is limited to 30 degrees, and 30 percent 
disability rating when flexion is limited to 15 degrees.  
Diagnostic Code 5261, provides for a 10 percent disability rating 
when extension is limited to 10 degrees, and 20 percent 
disability rating when extension is limited to 15 degrees.  
Diagnostic Code 5262 allows for a 20 percent disability rating 
when there is malnunion of the tibia and fibula with moderate 
knee or ankle disability.  

In this case, the Veteran was examined by VA twice during the 
pendency of this appeal, and was seen by VA on an outpatient 
basis on several occasions.  The clinical findings on all of the 
examinations and outpatient notes during the pendency of this 
appeal were not materially different and showed reports of 
chronic pain in both knees with no more than mild limitation of 
motion and slight instability in the left knee, and no limitation 
of motion or instability in the right knee.  

On VA examination in May 2006, the Veteran's posture and gait 
were normal, leg lengths were equal, and there was no evidence of 
abnormal weight bearing in either foot.  There was no evidence of 
edema, effusion, weakness, tenderness, redness, heat, abnormal 
movement or guarding in the right knee.  There was crepitus, 
bilaterally, and some tenderness in the left knee.  
Extension/flexion was from zero to 140 degrees in the right knee, 
and from zero to 130 degrees in the left knee with pain beginning 
at 130 degrees on the left.  There was no instability or 
subluxation in the right knee and slight anterior/posterior 
cruciate ligament instability in the left knee.  The 
medial/lateral collateral ligaments on the left, and the medial 
and lateral meniscus of both knees were within normal limits.  X-
ray studies showed degenerative changes in both knees.  

The examiner indicated that there was no additional functional 
impairment in the right knee due to pain, fatigue, weakness, lack 
of endurance, or incoordination after repetitive use.  There was 
some functional impairment in the left knee after repetitive use 
due to pain, but the examiner indicated that it did not result in 
any additional range of motion loss.  There was no additional 
functional impairment in the left knee due to fatigue, weakness, 
lack of endurance, or incoordination after repetitive use.  

When examined by VA in January 2009, the examiner indicated that 
the claims file was reviewed and provided a description of the 
Veteran's complaints, medical history, and clinical findings on 
examination.  The Veteran reported pain and some instability in 
the left knee around the patella, but no current, significant 
problems in the right knee.  The Veteran denied any flare-ups and 
said that he wore braces on both knees and was careful when 
walking or at work.  On examination, there was no tenderness or 
swelling around the patella or the posterior, medial or lateral 
aspect of either knee, and no evidence of a Baker's cyst.  There 
was no laxity of the lateral or medial collateral ligaments and 
McMurray sign was negative.  Anterior and posterior drawer sign 
was negative, bilaterally, indicating intact anterior and 
posterior cruciate ligaments.  X-ray studies showed degenerative 
changes in the medial tibio-femoral joints and the femoral 
patella joints, bilaterally.  The examiner indicated that there 
was no evidence of pain, weakness, or fatigue with repetitive 
flexion and extension, bilaterally.  

The VA outpatient treatment records showed that the Veteran was 
seen for bilateral knee pain on several occasions since 2004.  
Most of the reports included few, if any, clinical findings and 
no assessment as to the severity or residual functional 
impairment for either knee.  In November 2007, the Veteran had 
some crepitus, no swelling, and full range of motion, 
bilaterally.  In February 2008, the Veteran reported some 
subjective give way in his knees, but examination showed both 
knees were stable with full range of motion and no evidence of 
crepitus.  The Veteran's complaints and the clinical findings 
were essentially the same when seen in June 2008 and December 
2008.

In this case, the Veteran does not demonstrate objective evidence 
of a loss of motion in the right or left knee sufficient to 
warrant the assignment of a rating in excess of 10 percent based 
on limitation of motion under Diagnostic Codes 5260 or 5261.  
That is, the objective findings during the pendency of this 
appeal, including on the two VA examination reports showed no 
limitation of motion or impairment in either knee to the degree 
required for a disability rating higher than assigned.  

The most severe limitation of flexion of the left knee was to 130 
degrees.  The Veteran was not shown to have a limitation of 
flexion in the right knee or limitation of extension in either 
knee on the two VA examinations or on any of the outpatient notes 
during the pendency of the appeal.  The reports showed occasional 
crepitus, bilaterally, but no evidence of effusion, limitation of 
motion, or instability in the right knee and no more than mild 
limitation of motion in the left knee.  

As noted above, a disability rating higher than 10 percent under 
Diagnostic Code 5260 based on limitation of motion, requires 
flexion limited to 30 degrees or less.  A compensable disability 
rating under Diagnostic Code 5261 requires extension limited to 
10 degrees or more.  Here, flexion was limited to no less than 
130 degrees in either knee, and extension was to zero degrees.  
As such, the objective findings do not satisfy the criteria for a 
disability rating in excess of the 10 percent assigned for the 
right and left knee under either Diagnostic Code 5260 or 5261.

Further, there is no evidence of malunion of the tibia or fibula 
with marked knee or ankle disability, or nonunion with loss 
motion requiring brace.  Thus, a higher disability rating under 
Diagnostic Code 5262 is not warranted.  While it is evident that 
the Veteran has some limitation of motion in the left knee and 
arthritis, bilaterally, it is not objectively shown to be of such 
severity so as to warrant the assignment of a disability rating 
in excess of the 10 percent currently assigned.  

The Board has also examined all other potentially applicable 
diagnostic codes pertinent to the knee.  However, Diagnostic Code 
5256 requires ankylosis of the knee joint, which is not present 
in this case.  Diagnostic Code 5257 provides for evaluation when 
there is recurrent subluxation or lateral instability which, as 
indicated above, has never demonstrated in the right knee.  (The 
Veteran's left knee instability will be addressed separately, 
below).  Diagnostic Code 5258 provides for a 20 percent rating 
when there is dislocation of cartilage with frequent episodes of 
locking, pain, and effusion.  However, none of these code 
provisions are applicable based on the facts of this case.  
Therefore, these diagnostic codes are factually inapplicable in 
this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and evidence).  

The Board must also consider whether a higher disability rating 
is warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on movement of 
a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

In this regard, while the Veteran reported chronic pain in both 
knees on a daily basis, there was no objective evidence of any 
additional functional loss on either of the two VA examinations 
or any of the outpatient notes during the pendency of this 
appeal.  The Veteran has normal strength and good range of motion 
in each knee.  Furthermore, the VA examiners who evaluated the 
Veteran during the pendency of the appeal indicated that while he 
had some pain on motion, there was no additional functional 
impairment due to pain, weakness, fatigability or incoordination, 
including with repetitive movement.  It is acknowledged that the 
Veteran has subjective complaints of pain affecting his ability 
to engage in some activities.  However, "a finding of functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40."  Johnston, 10 Vet. App. at 85 (1997).  Here, there was 
no objective evidence of any additional functional loss of use 
due to pain or on repetitive use of either knee.  

In this regard, the Board finds that there was no evidence of 
visible behavior or adequate pathology to suggest that any 
additional functional impairment was commensurate with the 
criteria necessary for a higher disability rating.  Absent a 
medical opinion of additional functional loss of use, the Board 
finds that the level of functional impairment is adequately 
compensated by the 10 percent currently assigned for the 
bilateral knee disabilities, based on limitation of motion.  

While the Veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or disability, 
his belief as to its current severity under pertinent rating 
criteria or the nature of the service-connected pathology is not 
probative evidence.  Only someone qualified by knowledge, 
training, expertise, skill, or education, which the Veteran is 
not shown by the record to possess, may provide evidence 
requiring medical knowledge.  Layno v. Brown, 6 Vet. App. at 470 
(1994); Grottveit v. Brown, 5 Vet. App. at 92-93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. at 494-95 (1992).  

Applying all of the appropriate diagnostic codes to the facts of 
this case, the objective assessment of the Veteran's present 
impairment of the right and left knee disabilities does not 
suggest that he has sufficient symptoms so as to warrant a rating 
in excess of the 10 percent currently assigned for arthritis of 
the right and left knee at any time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Left knee instability

As noted above, the Veteran was assigned a separate 10 percent 
disability rating for instability of the left anterior cruciate 
ligament under Diagnostic Code 5257.  This diagnostic code 
provides for a 10 percent disability rating for slight recurrent 
subluxation or lateral instability; 20 percent for moderate 
symptoms, and 30 percent for severe symptoms.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

In order to receive a higher disability rating under Diagnostic 
Code 5257, the Veteran would have to demonstrate impairment of 
the left knee due to recurrent subluxation or lateral instability 
to at least a moderate degree.  Here, the findings from the two 
VA examinations during the pendency of this appeal, as well as 
from several outpatient notes from 2004 to 2008, failed to show 
more than slight anterior/posterior cruciate ligament 
instability.  In fact, on the most recent VA examination in 
January 2009, the Veteran was not shown to have any instability 
in the left knee.  

In this case, the symptoms associated with the Veteran's 
additional left knee disability are contemplated in the separate 
10 percent disability rating assigned for limitation of motion of 
the knee.  VA Regulations prohibit the disability rating of the 
same disability under various diagnoses, or the assignment of 
separate ratings for the same manifestations.  38 C.F.R. § 4.14 
(2009).  Accordingly, the Board finds that the disability picture 
does not demonstrate more than slight impairment of the left knee 
due to subluxation or lateral instability so as to warrant a 
disability rating in excess of 10 percent under Diagnostic Code 
5257.  

Finally, there is no credible evidence that the manifestations of 
the Veteran's right or left knee disabilities are unusual or 
exceptional as to demonstrate that the rating schedule is 
inadequate for determining the proper levels of disability.  The 
Veteran has good range of motion, more than slight instability in 
the left knee and no instability or subluxation in the right 
knee, and no additional functional impairment due to pain or on 
repetitive motion.  The Veteran has not required any periods of 
hospitalization for his service-connected knee disabilities 
during the pendency of the appeal, nor is there any objective 
evidence of marked interference with employment due solely to his 
service-connected disabilities.  

In this case, the manifestations of the Veteran's bilateral knee 
disabilities are consistent with the schedular criteria, and 
there is no objective evidence that the manifestations of his 
disabilities are unusual or exceptional.  In sum, there is no 
indication that the average industrial impairment from the 
Veteran's bilateral knee disabilities is in excess of that 
contemplated by the assigned evaluations.  Therefore, the Board 
finds that the criteria for submission for an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See also 
Thun v. Peake, 22 Vet. App. 111 (2008); Barringer v. Peake, 22 
Vet. App. 242 (2008).  




ORDER

An initial disability rating in excess of 10 percent for service-
connected osteoarthritis of the left knee is denied.

An initial disability rating in excess of 10 percent for service-
connected left anterior cruciate ligament sprain is denied.

An initial disability rating in excess of 10 percent for service-
connected chondromalacia of the right patella is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


